Citation Nr: 1735211	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-06 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to VA home loan guaranty benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served in the United States Army National Guard from August 1973, to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Loan Center   in Atlanta, Georgia.  Jurisdiction of this matter was subsequently transferred to Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2015, the Board remanded this matter to comply with the appellant's request for a hearing before the Board.

In May 2017, the appellant testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the appellant's electronic claims file.


FINDING OF FACT

The appellant served in the United States Army National Guard from August        28, 1973 to February 22, 1977, was discharged from service with an honorable discharge, and was not discharged because of a service-connected disability.


CONCLUSION OF LAW

The legal criteria for VA home loan guaranty benefits are not met. 38 U.S.C.A.  §§ 3701, 3702. 5303A (West 2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the appellant of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, when the law, and not the evidence, is dispositive, as in this case, VA's duties to notify and assist the appellant in the development of his claim are not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (notice and duty to assist requirements are not applicable where it could not affect a pending matter and could have no application as a matter of law).

A certificate of eligibility for home loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  For purposes of these benefits, the term "Veteran" includes an individual who has completed a total service of at least six years in the Selected Reserve and, following 
the completion of that service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve      or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve. A certificate of eligibility for loan guaranty benefits may also be granted to a Veteran who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  38 U.S.C.A. § 3701 (West 2014).  

The term Selected Reserve means the Selected Reserve of the Ready Reserve of any of the reserve components, including the Army National Guard of the United States and the Air National Guard of the United States, of the Armed Forces.  38 U.S.C.A. § 3701 (West 2014).  

The appellant's service personnel records show that he served in the United States Army National Guard from August 28, 1973 to February 22, 1977, at which time he was granted an honorable discharge.

This period of service is less than six years, and the honorable discharge shows    that he was not discharged due to a service-connected disability.  Therefore, the appellant does not meet the basic eligibility requirements for the VA home loan guaranty benefits.  38 U.S.C.A. §§ 3701, 3702.  

At his video conference hearing before the Board, the appellant testified that he previously was awarded a VA home loan guaranty certificate back in 2003.  No evidence of this prior loan guaranty certificate, or a claim therefore having been made by the appellant, is found in the appellant's electronic claims file.  Moreover, an erroneously issued loan guaranty certificate in the past would still not satisfy the basic eligibility requirements for VA home loan guaranty benefits at present.

The Board is sympathetic to the appellant's arguments, but unfortunately, the law does not permit the grant of home loan guaranty benefits in the circumstances described by the appellant.  Home loan guaranty benefits must be authorized         by statute, notwithstanding incomplete or even erroneous information provided      by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  Office of Personnel Management v.  Richmond, 496 U.S. 414, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990);          Davenport v. Principi, 16 Vet. App. 522 (2002); McTighe v. Brown, 
7 Vet. App. 29 (1994); Harvey v. Brown, 6 Vet. App. 416 (1994).  

The appellant's arguments are essentially equitable in nature.  The Board does       not have the authority to grant claims on an equitable basis and is bound strictly      by the statutory requirement of six years of service.  While the Secretary of VA has discretionary power to provide equitable relief, such request must be made to the Secretary.  38 U.S.C.A. § 503 (West 2014); 38 C.F.R. § 2.7 (2015); Darrow v. Derwinski, 2 Vet. App. 303 (1992); Taylor v. West, 11 Vet. App. 436 (1998); Harvey v. Brown, 6 Vet. App. 416 (1994).  

Accordingly, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is no legal basis on which the appellant's claim can be granted.  The law and not the evidence is dispositive in this case; and, therefore, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to VA home loan guaranty benefits is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


